Citation Nr: 1311865	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-46 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss with right eustachian tube dysfunction, to include as a result of an undiagnosed illness.

2.  Entitlement to service connection for a neck condition, to include as a result of an undiagnosed illness.

3.  Entitlement to service connection for a lumbar strain with scoliosis, to include as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from June 2001 to August 2009 with a period of active duty for training from June to November 2001, and periods of active service from November 2001 to February 2004, and from September 2007 to December 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran's DD Form 214 pertaining to his active duty service dating from March 5, 2003 to February 22, 2004 shows that he served in Southwest Asia from May 14, 2003 to January 19, 2004.  In this regard, the Board notes that while the Veteran's claimed neck condition was diagnosed as cervicocranial syndrome during a July 2009 private chiropractic evaluation and x-ray of the cervical spine at that time was read to show increased cervical lordosis.  To the contrary, there were no findings or diagnosis of a neck condition on VA examination in September 2009 and x-ray of the cervical spine at that time was read as normal.  As to his claimed right ear condition, in his November 2010 substantive appeal, the Veteran questioned the legitimacy of the diagnosis of his right ear symptoms of pain, pressure, and subjective report of impaired hearing in the right ear as a eustachian tube dysfunction as he reportedly has not undergone any kind of diagnostic testing and all treatments prescribed for eustachian tube dysfunction have been ineffective.  As such, the Board has recharacterized the issues on appeal.

A review of the Veteran's Virtual VA electronic claims file is negative for any additional information or evidence pertinent to the claims on appeal.

In the January 2012 Informal Hearing Presentation, the Veteran's representative raised the issue of entitlement to service connection for allergic rhinitis, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that it is incomplete for the purpose of adjudication of the claims on appeal.

Theories of entitlement and contentions 

As to the claimed lumbar strain with scoliosis and neck condition disabilities, the Veteran contends that such were incurred during his last period of active service in Spring 2008 or were caused or aggravated by military service.  He claims that intermittent back and neck pain that began during active service in Spring 2008 became progressively worse following discharge and was subsequently diagnosed as chronic neck and back pain, swayback position posture with increased thoracic kyphosis and cervical lordosis (see VA treatment records); cervicocranial syndrome, thoracic spondylosis, and increased cervical lordosis (see July 2009 private chiropractic treatment record) and; a chronic lumbar strain with scoliosis (see September 2009 VA examination).  

He asserts that both a VA physical therapist and a private chiropractor have related the claimed conditions to carrying heavy equipment during active military service resulting in compression of his spine and poor posture with his head leaning forward resulting in strained neck muscles (see April 2010 Notice of Disagreement and November 2010 statement).  

While his service treatment records and examination reports are admittedly negative for complaints, treatment, or findings of the claimed back and neck conditions, he attributes this to his participation in combat missions for which his DD Form 214 shows that he was awarded a Combat Action Badge during his last period of active service.  See 38 U.S.C.A. 1154(b).  He did not report his claimed back and neck pain on an August 2008 post-deployment health assessment or during separation examination in September 2008 due to fear that it would delay his homecoming.

In January 2012, the Veteran's representative cited electronic research from the National Institute of Health indicating that back pain may develop immediately with injury or slowly over time from heavy lifting.  He cited to electronic research suggesting that combat soldiers carry too much weight (50 to 80 pounds in gear when on combat duty), leading to increasing injuries and numbers of Iraq and Afghanistan veterans retiring with degenerative arthritis, cervical strains, and other musculoskeletal injuries.  He noted that the Veteran's weight on enlistment examination in August 2000 was 115 pounds, four pounds under the minimum weight requirement.  He concluded that the Veteran was carrying roughly 44-70 percent of his body weight daily while working as a military policeman during his last period of active service in Afghanistan from December 2007 to September 2008.  As to the Veteran's diagnosed scoliosis, he argued that the presumption of soundness is applicable in this case as there is no evidence that such was documented on enlistment examination prior to any period of active duty service.  Alternatively, he argued that the Veteran's scoliosis has been aggravated by active military service.

He requested that the claims for service connection for a lumbar spine strain with scoliosis and a neck condition be remanded for a new VA examination with an etiological medical opinion with consideration of 38 U.S.C.A. §1154(b).

As to the claimed right ear condition, diagnosed as eustachian tube dysfunction with possible scarring, the Veteran claims that such diagnosis has not been confirmed with diagnostic testing.  His claimed right ear condition has been manifested by nearly constant sensation of fullness, pressure, and feeling the need to pop the ear with subjective and inconsistent reports of decreased hearing in the right ear.  The Veteran has dated the onset of such complaints since active service in Southwest Asia in February 2004, and continuously since 2006.

In January 2012, the Veteran's representative asserted that the claimed right ear condition with complaint of impaired hearing is due to allergic rhinitis, the incurrence of which he asserts was well documented during active service.  He cited internet research indicating that eustachian tube dysfunction is commonly the result of allergic rhinitis and/or injury due to altitude changes such as flying or driving in the mountains.  

Service treatment and personnel records

Initially, the Board notes that there is evidence of record to suggest that the Veteran's service treatment records may be incomplete.  Service treatment records currently associated with the claims file include only service reports of medical history examination.  There are no clinical treatment records pertaining to any period of active service or active/inactive duty for training purposes (ACDUTRA/INACDUTRA) currently associated with the claims file.  Although a negative response was received from the Records Management Center (RMC) in June 2009 as to inquiry for any service treatment records, to specifically include any records dating from June to November 2001 and from March 2002 to March 2003, the Board observes that the Veteran was not discharged from National Guard and Reserve service until nearly two months later.  Consequently, the Veteran's service treatment records would not have been located at the RMC at the time the request for such records was made.  

Although service treatment records were shipped to the RO from the Medical Detachment of the Ohio Army National Guard since the Veteran's discharge from Reserve and National Guard Service in August 2009, they did not contain any additional medical evidence.  

There is no indication that any additional development efforts have been made to obtain the Veteran's complete service treatment records, to include an additional request for such from the Records Management Center (RMC), nor is there any indication that service treatment records have been requested from the Army Human Resources Command (HRC), the Veteran's National Guard and Reserve units shown on his claim for service connection and his DD Form 214s, or the Ohio Adjutant General.  

Additionally, there is no indication that any attempt has been made to obtain the Veteran's service personnel records.  In this regard, the Board observes that the first complaints of congestion currently of record appeared during a September 2005 post-deployment health assessment following the Veteran's deployment to Mississippi in support of Hurricane Katrina under 38 U.S.C.A. § 503 (providing for participation in field exercises).  Accordingly, additional development is necessary to obtain the Veteran's complete service personnel records pertaining all periods of service in the Ohio National Guard and Army Reserves dating from June 2001 to August 2009.

Outstanding VA and private treatment records

The most recent VA treatment records currently associated with the claims file date through August 2010.  Additionally, the Veteran has indicated that he has received ongoing chiropractic treatment for his claimed neck and low back disabilities.  The Board also observes that a November 2008 private treatment record from Dr. BS shows that the Veteran was previously treated for ear complaints by Dr. C.  There is no indication that treatment records from Dr. C have been requested or associated with the claims file.  Accordingly, any ongoing and/or outstanding VA and private treatment records should be obtained.  

VA examinations and medical opinions 

The Veteran was afforded a VA general medical examination in September 2009 for diagnosis of all medical conditions found on examination.  The examiner diagnosed lumbar scoliosis with chronic lumbar strain.  X-ray of the cervical spine was reported as normal and there was no diagnosis or objective evidence on examination of a neck condition.  Examination of the right ear was abnormal with notation of possible right ear eustachian tube dysfunction, however, the Veteran had not had a specialized examination at that time.  The examiner did not provide a medical opinion as to the etiology of any of the claimed disabilities and whether they may have been incurred in, caused by, or otherwise related to any incident of the Veteran's active service.  

In January 2010, the Veteran underwent a VA ear disease examination with a physician's assistant.  Abnormalities of the right ear on examination included a mildly retracted tympanic membrane with some injection in the posterior portion, and distorted light reflexes.  Diagnosis was a right ear eustachian tube dysfunction.  The examiner did not provide a medical opinion as to the etiology of the claimed right ear disability and whether they may have been incurred in, caused by, or otherwise related to any incident of the Veteran's military service.  The Veteran underwent a VA audiology examination that same day, however, the audiologist stated that an opinion regarding the etiology of right ear eustachian tube dysfunction is outside the realm of her practice.  She suggested that such be addressed by an otolaryngologist.  However, such opinion has not been requested or obtained.

In light of the foregoing, the Board finds that the VA examinations of record are inadequate for the purpose of adjudicating the claims on appeal.  Thus, the Veteran should be afforded new VA medical examinations with etiological medical opinions pertaining to the claimed disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service treatment and personnel records pertaining to all periods of active service and ACDUTRA/INACDUTRA dating from June 2001 to August 2009 from all appropriate records repositories, to specifically include the Records Management Center (RMC), Human Resources Command (HRC), National Guard and Reserve units shown on his claim for service connection and his DD Form 214s, and the Ohio Adjutant General.  

If the RO/AMC cannot locate any records requested above, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these records would be futile (i.e., a memorandum of formal finding of unavailability).  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2.  The Veteran should again be requested to submit any service treatment records in his possession that pertain to his active duty and Army National Guard and Reserve service.  In addition, request that he provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the claimed disabilities, to include allergic rhinitis, since his discharge from active service in February 2004, to specifically include any treatment received from Dr. C as alluded to in a February 2007 private treatment record; Dr. N since February 2007, and; at WFC (chiropractor) since August 2009.  After the Veteran has signed the appropriate releases, if any, those records should be obtained and associated with the claims folder.

Also request VA treatment records, if any, dating since August 2010 from the Akron and Warren VA outpatient clinics dating since August 2010.  

Appropriate efforts must be made to obtain all available identified treatment records.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  The Veteran must then be provided with appropriate VA examinations, to include an otolaryngology examination, to determine the nature and etiology of any right ear condition with hearing loss, and low back and neck conditions, taking into account both medical evidence and lay testimony from the Veteran as to the progression of the claimed disabilities (see Veteran's April 2010 and November 2010 statements and the January 2012 IHP citing to medical research in support of the claims).  The examiners should review the claims file, to include any relevant records in Virtual VA, and a copy of this REMAND in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

As to all claimed conditions diagnosed on examination and during the course of the claim (see above), the examiners must address the following:

A.)  Does the Veteran have: 

(1) a current and chronic right ear condition consisting of ear pressure, pain, and feeling like the ear needs to be popped?  If not, does the evidence of record indicate a previously chronic disability, now resolved?

(2) a current and chronic low back or neck condition consisting of muscle and joint pain, stiffness, and weakness with complaints of numbness and tingling in the upper extremities?  If not, does the evidence of record indicate a previously chronic disability, now resolved?

B.)  As to clinical diagnosis identified with respect to the Veteran's complaints pertaining to the right ear with hearing loss and the neck and low back, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such diagnosis is (or was, if resolved) etiologically related to injury, illness or event during any period of active military service and/or ACDUTRA as alleged by the Veteran and his representative or injury during any period of INACDUTRA.

In answering the questions above, as to the claimed back and neck disability, the examiner should presume the credibility of the Veteran's reports of intermittent back and neck pain began during active service in Afghanistan Spring 2008.  

4.  After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case must be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



